Citation Nr: 0009599	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Entitlement to reimbursement of the cost of home 
modifications as home improvements and structural alterations 
(HISA).


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1939 to July 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Richmond, Virginia Department of Veterans Affairs Medical 
Center (VAMC), which denied entitlement to reimbursement of 
the cost of home modifications as HISA on the basis that the 
home modifications had not been authorized in advance by the 
VA. 


FINDINGS OF FACT

1.  The veteran has established service connection for 
arthritis of the lumbar spine with spinal stenosis with loss 
of use of the legs to include arthritis of the ankles and 
feet, evaluated as 100 percent disabling; status post right 
hip replacement evaluated as 30 percent disabling; arthritis 
of the left hip with limitation of motion evaluated as 20 
percent disabling; calculus of right kidney evaluated as 10 
percent disabling; and hemorrhoids assigned a noncompensable 
evaluation.  

2.  The veteran is also entitled to special monthly 
compensation based on the loss of use of both legs with 
additional disabilities of arthritis of the hips and calculus 
of right kidney and is entitled to special housing 
assistance.

3.  The record reflects that the veteran paid the contractor 
a retainer for construction in September 1997, and that the 
wheel chair ramp and deck for the veteran's home was under 
construction in October 1997.

4.  At a December 1997 home visit, it was noted that the 
construction and modifications for which the veteran applied 
had been completed.

5.  Prior authorization had not been obtained from the VA for 
the above construction of the wheelchair ramp and deck or for 
the other modifications in the veteran's home.

6.  At the time of the home improvements and structural 
alterations, a medical emergency was not present.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
home improvements and structural alterations to the veteran's 
home are not met.  38 U.S.C.A. §§ 1717, 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that approval for home improvement and 
structural alterations were approved via a telephone call 
with the VA, that he would receive a check on or about 
October 1, 1997, and that on or about September 26, 1997, he 
gave the contractor a retainer fee and asked him to construct 
the wheelchair ramp. 

The record reflects that the veteran has established service 
connection for arthritis of the lumbar spine with spinal 
stenosis with loss of use of the legs to include arthritis of 
the ankles and feet, evaluated as 100 percent disabling; 
status post right hip replacement evaluated as 30 percent 
disabling; arthritis of the left hip with limitation of 
motion evaluated as 20 percent disabling; calculus of right 
kidney evaluated as 10 percent disabling; and hemorrhoids 
assigned a noncompensable evaluation.

The veteran is also entitled to special monthly compensation 
based on the loss of use of both legs with additional 
disabilities of arthritis of the hips and calculus of right 
kidney and is entitled to special housing assistance.

The record reflects that the veteran applied for construction 
of a deck, wheel chair ramp, installation of grab rails in 
the bathroom, widening of the bathroom door, and relocation 
of the range hood and refrigerator as home improvements and 
structural alterations in September 1997.  It was noted that 
the veteran provided an estimate at that time.  The record 
indicates that on or about October 14, 1997, it was noted 
that a consult for home evaluation had been completed and 
sent to Physical Medicine and Rehabilitation Services.  In 
October 1997, the VA was notified that the wheelchair ramp 
construction had begun.  At the time of a December 1997 home 
evaluation visit, it was verified that the constructions and 
modifications had been completed.  The claim for 
reimbursement of the cost of the home improvements and 
structural alterations was denied by the originating agency 
on the basis that the veteran had not obtained prior 
authorization from the VA for the home improvements

Relevant instructions provide that veterans may be eligible 
for a HISA grant which is found to be necessary to ensure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  Medical 
eligibility for such benefits will be determined and 
documented by a physician.  An HISA Committee will review all 
applications from legally eligible veterans for specific home 
improvements or structural alterations for determination and 
documentation of medical eligibility in acquiring home 
improvement and structural alterations. 

Home health services determined by the VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran to include home improvements and 
structural alterations as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  38 U.S.C.A. § 
1717.

In a June 28, 1982 opinion, the VA General Counsel determined 
that home health services, including home improvements and 
structural alterations, were a type of outpatient treatment 
subject to the general requirement that reimbursement for 
outpatient medical services not authorized in advance may be 
made only if certain criteria are met.  In pertinent part, 
these criteria require that the services have been rendered 
in a medical emergency such that delay would have been 
hazardous to the veteran's life or health.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  

The General Counsel reasoned that delay of home improvements 
could not be considered to be hazardous to life or health due 
to the period of time inherently required to make 
improvements or structural alterations to the home.  The 
General Counsel concluded that all claims for reimbursement 
for improvements not authorized in advance by the VA under 
the HISA program should be denied. Subsequently, in September 
1982, the VA Manual was changed to reflect that reimbursement 
for home improvements and structural alterations can only be 
made when prior VA authorization was obtained for the HISA 
benefit. VA Adjudication Procedure Manual, M-1, Part I, 
Chapter 30, Paragraph 30.03(e), change 2 (Sept. 2, 1982).

Upon review of the claim, the Board notes that the veteran 
initially applied for the requested improvements on or about 
September 18, 1997.  Thereafter, the veteran stated that he 
paid the contractor a retainer fee on or about September 26, 
1997 and advised him to build the wheelchair ramp.  A 
December 1997 VA home evaluation revealed that the 
modifications and improvements to the veteran's home for 
which he had applied had been completed without prior VA 
authorization.  The law is clear as to the result the Board 
must reach under these circumstances.  In view of the fact 
that the veteran, by his own account, proceeded to have the 
wheelchair ramp built and the additional modifications 
completed without prior VA authorization, he may not now 
obtain payment or reimbursement for the system. The United 
States Court of Appeals for Veterans Claims (Court) addressed 
this issue in Paris v. Brown, 6 Vet. App. 75 (1993).  The 
Court found in that case that by signing the HISA application 
form the veteran certified that there were medical and 
economic features to be considered before he would be 
eligible for benefits, that the form clearly indicated that 
application did not automatically mean reimbursement, and 
that the veteran was held to have knowledge of the prior 
authorization requirement for HISA benefits.  Paris v. Brown, 
6 Vet. App. at 77-78. 

In view of the foregoing, the Board finds that at the time of 
the home improvements and structural alterations in this 
case, prior VA authorization had not been obtained and a 
medical emergency was not present.  Accordingly, it follows 
that the criteria for entitlement to reimbursement for the 
cost of the unauthorized home improvements and structural 
alterations have not been met and the appeal is denied.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

The appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

